                               SANTAMARINA & ASSOCIATES
                                           ATTORNEYS AT LAW
                                        260 MADISON AVENUE, 17TH FL.
                                         NEW YORK, NEW YORK 10016
 GIL SANTAMARINA, Esq.
                                                                           TELEPHONE:         212-965-1678
 ALINA LEVINA, Esq.                                                        FACSIMILE:         212-537-0012
 KACY POPYER, Esq.                                                         EMAIL: info@santamarinalaw.com
 RACHEL L. ALBINDER, Esq.                                                  WEBSITE: www.santamarinalaw.com
 MICHAEL A. BARNETT, Esq., OF COUNSEL

 TARA BONILLA, OFFICE MANAGER & TRANSFER AGENT
 ASHLEYMARIE VALERIO, PARALEGAL


                                                                            November 13, 2019

The Honorable Katherine Polk Failla, U.S.D.J.
United State District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007
                                                               MEMO ENDORSED
Failla_NYSDChambers@nysd.uscourts.gov


                               Re: Robert Onieal v. Christopher Onieal
                                   Civil Action No.: 1:19-CV-07789 (KPF)

Dear Judge Polk Failla:

        This office represents the plaintiff Robert Onieal in the above referenced matter. This letter
is written to request an adjournment of the Initial Pretrial Conference scheduled for November 22,
2019 at 4:00 p.m.

        Defendant Christopher Onieal was reserved with the Summons and Complaint on or about
November 8, 2019. Attached hereto as Exhibit “A” is a copy of the e-filed Affidavit of Service.
Defendant Christopher Onieal has not yet appeared or answered and his time to do so has not yet
expired. Thus, Plaintiff respectfully requests an adjournment of the Initial Pretrial Conference to
a date convenient to the Court in January 2020. This is Plaintiff’s first request for an adjournment
of the Initial Pretrial Conference.

        Given the forgoing, Plaintiff respectfully request that the Court grant the instant application
for an adjournment of the Initial Pretrial Conference.

                                                                            Very truly yours,


                                                                            Gil Santamarina
Cc:      Christopher Onieal
         174 Grand Street, Apt 2A
         New York, New York 10013
Application GRANTED. The initial pretrial conference originally scheduled
for November 22, 2019, is hereby ADJOURNED to January 22, 2020, at 4:30
p.m.

Dated:   November 14, 2019         SO ORDERED.
         New York, New York




                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
